Argued November 25, 1936.
Appellant challenges a return of service. This return was the result of a petition to the court below to permit the sheriff to amend the return theretofore filed. Under the order granting amendment, the sheriff filed an amended return in conformity with the prayer. The court below treated as the amended return the petition, which had been verified before a notary public. Through immemorial usage, in most districts, the sheriff swears to his return before an officer of the court. Our research shows that there is no law in Pennsylvania which requires general verification of a sheriff's return. However this may be, the return as amended was sworn to before the prothonotary and any objections as to verification are therefore eliminated. The amended return, though somewhat confusing, is in compliance with the statute: Act of July 9, 1901, P. L. 614, as amended by the Act of April 3, 1903, P. L. 139 (e); see Shamokin L.  C.Co. v. Line Mt. Coal Co., 85 Pa. Super. 222; Rittenbergv. Stein  Specht, 97 Pa. Super. 554.
The order of the court below is affirmed at appellant's cost. *Page 513